972 F.2d 348
140 L.R.R.M. (BNA) 2928
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.QUALITY ASSURED PRODUCTS, INC., Respondent.
No. 92-5656.
United States Court of Appeals, Sixth Circuit.
July 17, 1992.

1
N.L.R.B., No. 7-CA-29559.

NLRB

2
ORDER ENFORCED.


3
Before NATHANIEL R. JONES and SUHRHEINRICH, Circuit Judges, and JOINER, Senior District Judge.*


4
SUPPLEMENTAL JUDGMENT ENFORCING A SUPPLEMENTAL ORDER OF THE

NATIONAL LABOR RELATIONS BOARD

5
This Court having on April 24, 1991, entered its judgment enforcing in full the contribution provision of the Order of the National Labor Relations Board, the Board, on February 28, 1992, issued its Supplemental Order fixing the amount of contributions due the Trust Fund and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amount of contributions due:


6
IT IS HEREBY ORDERED AND ADJUDGED by the Court that Respondent, Quality Assured Products, Inc., Highland Park, Michigan, its officers, agents, successors, and assigns, shall make whole the Trust Fund by paying to it $11,481.60, plus any additional amounts computed in the manner described in  Merryweather Optical Co., 240 N.L.R.B. 1213 fn. 7 (1979), accrued to the date of payment.



*
 The Honorable Charles W. Joiner, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation